Mr. Justice Denison
dissenting.
The argument in the majority opinion with reference to the passing of the title to the stock is very strong; but it ignores the fact that the actual control of the stock was left by the plaintiff in her husband; assuming, however, that it is correct on this point, yet, nevertheless, I think the judgment should be reversed.
This was a bill in equity to compel the transfer of the stock. Admitting that the stock was given by Thornton to his wife, the following facts are found by the court or undisputed :
These brothers for 40 years had acted as one man, each doing for the other what that other might have done for himself. Either could sell or buy for the other. Plaintiff knew that. The stock was given her not later, under the evidence, than 1898. She permitted it to remain in her husband’s name for 14 years thereafter and permitted him *35to deal with it as his own. In 1912 it was exchanged for new stock which was issued in her name, but still left in the joint custody of the two brothers. From that time, as before, Thornton, her husband, looked after it for her and had authority to do so, though she denies his authority to sell it. No notice to Theodore of any change of authority is shown. December 1st, 1916, there was no Quintet stock in Thornton’s name on the company’s books.
Under these circumstances Thornton wrote to Theodore to sell some of his (Thornton’s) Quintet stock, that he was ■ in urgent need of money.
Pursuant to this order the .sale was made of 1,000 shares of plaintiff’s stock. Theodore believed he had authority to sell the stock. He applied the proceeds, $200, to Thornton directly and the balance to an investment in an oil deal in which they were jointly interested.
The plaintiff, then, having allowed her husband for 18 years to treat the stock as his own, is in no position to say that he had no authority to sell and ask a court of equity to compel its return to her by Theodore with whom he had so dealt those 18 years, and against whom there is no showing of bad faith, and who had accounted to Thornton in full.
Theodore applied none of the proceeds in his own sole interest. The evidence is uncontradicted that Thornton was interested in the oil deal and consented to the application, or at least, did not obj ect.
It follows that the equities are with Theodore not only between him and his brother but between him and plaintiff.
The above conclusion is, of course, without regard to the absurd position of plaintiff and her husband, wherein she is accusing Theodore of selling her stock instead of and as Thornton’s, and Thornton admits that it is true and that he actually got in cash far more than the stock was worth and yet will not make the mistake good to his wife out of his own stock.
Theodore and Thornton, between them, took some of plaintiff’s stock. The question is which ought to return it. The matter is for a bill of interpleader. The case should be *36reversed, Thornton made a party and the court should then say which of the two brothers ought to return the stock.
I am authorized to say that Mr. Justice Burke concurs in these views.